Case 4:21-mj-00159-N/A-BGM Document1 Filed 03/29/21 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Submitted electronically)
. . . DISTRICT of ARIZONA
United States District Court °
DOCKET NO,
United States of America
Laurie Aan Perry MAGISTRATES CASE NO.
DOB; 1964; United States Citizen 91-001 59M]

 

 

 

Complaint for violations of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) (viii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about March 27, 2021, at or near Nogales, in the District of Arizona, Laurie Ann Perry did knowingly and
intentionally possess with intent to distribute 50 grams or more of methamphetamine, or 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule Ii controlled substance; in
violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A)(viii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On March 27, 2021, at approximately 4:22 p.m., Laurie Ann PERRY presented herself for entry at the Mariposa
port of entry (POE) in Nogales, Arizona. PERRY was the driver and sole occupant of a grey 2008 Toyota Corolla.
In primary, PERRY gave a negative customs declaration and stated to Customs and Border Protection Officers
(CBPOs) “I told him not to put anything in here, I don’t want any trouble”, CBPOs then referred PERRY to secondary
for further inspection, In secondary, a Z-portal x-ray scan was conducted on the vehicle where CBPOs noticed
anomalies in the back seats. A CBP canine also conducted a sniff of the vehicle an alerted to an odor it is trained to
detect emanating from the reat seats of the vehicle. Further inspection revealed a total of 40 packages concealed
within the rear seats. A representative sample of the contents of the packages tested positive for the characteristics of
methamphetamine. The methamphetamine had a total weight of 19,74 kilograms.

March 27, 2021 was PERRY’s first international border crossing in the Toyota Corolla. The Toyota Corolla has four
other international crossings before this date, all through the DeConcini POE, and all driven by different drivers each
time.

After waiving her Miranda rights, PERRY stated she borrowed the vehicle from a man she did not know. PERRY
further stated that she was now in trouble and that “they’re going to kill me”. PERRY never stated that she felt in
fear for her life and would not explain who “they” were when agents questioned her. Finally, PERRY stated she was
told by the man who owns the car to pick up an envelope in Tucson, with unknown contents, but also said there was
never any mention of her getting paid. PERRY denied all knowledge of narcotics being hidden inside the vehicle.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official tile)
Being duly sworn, J declare that the foregoing is STEVEN M ANDUJ AR ANDUAR by STEVEN M
true and correct to the best of my knowledge. _/ Date: 2021.03.29 09:13:19 -07°00'

JS2/pl OFFICIAL TIPLE

AUTHORIZED AUSA Julie Sottosanti HSI Special Agent

oe cK Steven Andujar

 

Swora to telephonically.

 

 

 

 

D See Federal rales of al Procedure Rules 3, 4.1 and $4

SIGNATURE 2T PIAGISTRAGE JUDGED “ DATE
ae ar Match 29, 2021

 
